DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on July 2nd, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,726,562 (S/N: 15/909,402) has been reviewed and is accepted. The terminal disclaimer has been recorded and the Double Patenting rejections have been withdrawn.

Response to Amendment
The amendment filed on July 2nd, 2021 has been entered.
The amendment of claims 13-20 have been acknowledged.
In view of the amendment, the 35 U.S.C. 101 rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has overcome the 35 U.S.C. 101 and Double Patenting rejections by amending the claims and filing a Terminal Disclaimer. The examiner’s statement of reasons for indicating allowable subject matter was also included in the previous Office action mailed on May 19th, 2021 (see page 5 for more details).
In summary, the prior art of record does not appear to teach or suggest matching the extracted respective feature information of the feature points of the first tracking target in the current image with the respective feature information of corresponding feature points of the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Soo Shin/Primary Examiner, Art Unit 2667